FOOTE, C.
This is an action in ejectment for a lot of ground in the city and county of San Francisco. The court below gave' judgment for the" plaintiff, and the defendant moved for a new trial, which, being denied, he appealed from the order made in the premises.
The only real ground of objection which the defendant makes against the correctness of the action of the trial court is that the findings are not supported by the evidence. We have given a very careful examination to the record, and to briefs of counsel, and the authorities cited, but we have not been able to perceive anything therein which militates against our opinion that, the evidence being conflicting, the findings should be upheld and the order affirmed.
We concur: Belcher, C. C.; Hayne, C.
By the COURT.—For the reasons given in the foregoing opinion the order is affirmed.